                             Case 21-10565-CSS                       Doc 1        Filed 03/14/21             Page 1 of 21


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                      Chapter       11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               HighPoint Resources Corporation


                                                 Bill Barrett Corporation, HighPoint Resources Corporation, HighPoint Operating Corporation,
2. All other names debtor used                   Fifth Pocket Production, LLC, Bill Barrett CBM Corporation, Circle B Land Co. LLC,
   in the last 8 years
                                                 Aurora Gathering, LLC, Elk Production Uintah, LLC, GB Acquisition Corporation,
     Include any assumed names,                  Bill Barrett Properties Inc, Bill Barrett Production Co
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   823620361


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          555 17th Street
                                          Number            Street                                    Number         Street

                                          Suite 3700
                                                                                                      P.O. Box
                                          Denver,                      Colorado       80202
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Denver County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://www.hpres.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                              Case 21-10565-CSS             Doc 1         Filed 03/14/21            Page 2 of 21
Debtor            HighPoint Resources Corporation                               Case number (if known)
           Name



                                         A. Check One:
7.   Describe debtor’s business
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B. Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                         2131

8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ☐ Chapter 7

                                         ☐ Chapter 9

      A debtor who is a “small           ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      debtor as defined in §                                 affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      1182(1) who elects to                                  balance sheet, statement of operations, cash-flow statement, and federal income tax
      proceed under subchapter                               return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether or                            1116(1)(B).
      not the debtor is a “small
                                                           ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      business debtor”) must
                                                             liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      check the second sub-box.                              and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                             selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                             statement, and federal income tax return or if any of these documents do not exist,
                                                             follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           ☒ A plan is being filed with this petition.

                                                           ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                             Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                           ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         ☐ Chapter 12

9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.    District                           When                       Case number
   within the last 8 years?                                                                 MM/DD/YYYY
     If more than 2 cases, attach a             District                           When                       Case number
     separate list.                                                                         MM/DD/YYYY




     Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                                 Case 21-10565-CSS                      Doc 1        Filed 03/14/21          Page 3 of 21
    Debtor           HighPoint Resources Corporation                                     Case number (if known)
              Name



    10. Are any bankruptcy cases           ☐ No
        pending or being filed by a        ☒ Yes.                                                                       Relationship     Affiliate
                                                         Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                         District     District of Delaware
       List all cases. If more than 1,                                                                                  When             3/14/2021
       attach a separate list.                         Case number, if known _______________________                                     MM / DD / YYYY

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☒   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           ☐   A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No 1
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                     ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                            (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                            options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                             Number       Street



                                                                                             City                              State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of           Check one:
        available funds
                                         ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.




1
       The Debtors engage in the exploration, development, and production of oil and natural gas. Certain Debtors possess or operate certain real properties
       with existing contamination where remediation efforts are presently underway. Although the Debtors are not aware of any definition of “imminent or
       identifiable hazard” as used in this form, the Debtors do not believe they own or possess any real or personal property (including the aforementioned
       properties) that poses or is alleged to pose a threat of imminent and identifiable harm to the public health or safety.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                Case 21-10565-CSS                    Doc 1         Filed 03/14/21           Page 4 of 21
    Debtor           HighPoint Resources Corporation                                    Case number (if known)
              Name



    14. Estimated number of              ☐     1-49                       ☒     1,000-5,000                          ☐     25,001-50,000
        creditors 2                      ☐     50-99                      ☐     5,001-10,000                         ☐     50,001-100,000
                                         ☐     100-199                    ☐     10,001-25,000                        ☐     More than 100,000
                                         ☐     200-999

    15. Estimated assets                 ☐     $0-$50,000                 ☐     $1,000,001-$10 million               ☒     $500,000,001-$1 billion
                                         ☐     $50,001-$100,000           ☐     $10,000,001-$50 million              ☐     $1,000,000,001-$10 billion
                                         ☐     $100,001-$500,000          ☐     $50,000,001-$100 million             ☐     $10,000,000,001-$50 billion
                                         ☐     $500,001-$1 million        ☐     $100,000,001-$500 million            ☐     More than $50 billion

    16. Estimated liabilities            ☐     $0-$50,000                  ☐    $1,000,001-$10 million               ☒    $500,000,001-$1 billion
                                         ☐     $50,001-$100,000            ☐    $10,000,001-$50 million              ☐    $1,000,000,001-$10 billion
                                         ☐     $100,001-$500,000           ☐    $50,000,001-$100 million             ☐    $10,000,000,001-$50 billion
                                         ☐     $500,001-$1 million         ☐    $100,000,001-$500 million            ☐    More than $50 billion

                      Request for Relief, Declaration, and Signatures

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

    17. Declaration and signature of       The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of       petition.
        debtor
                                           I have been authorized to file this petition on behalf of the debtor.
                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                           correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on         3/14/2021
                                                                MM/ DD / YYYY


                                                /s/ William Crawford                                              William Crawford
                                                Signature of authorized representative of debtor               Printed name

                                                Title    Chief Financial Officer




    18. Signature of attorney                   /s/ Domenic E. Pacitti                                       Date         3/14/2021
                                                Signature of attorney for debtor                                         MM/DD/YYYY



                                                Domenic E. Pacitti
                                                Printed name
                                                Klehr Harrison Harvey Branzburg LLP
                                                Firm name
                                                919 N. Market Street, Suite 1000
                                                Number                  Street
                                                Wilmington                                                               Delaware        19801
                                                City                                                                     State             ZIP Code
                                                (302) 426-1189                                                           dpacitti@klehr.com
                                                Contact phone                                                                Email address
                                                3989                                                    Delaware
                                                Bar number                                          State




2
       The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                           Case 21-10565-CSS             Doc 1      Filed 03/14/21   Page 5 of 21




 Fill in this information to identify the case:
                                                                        ,
 United States Bankruptcy Court for the:
                              District of Delaware
                                       (State)                                                       ☐ Check if this is an
 Case number (if known):                             Chapter   11                                        amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of these cases under the case number assigned to the chapter 11
case of HighPoint Resources Corporation.

 •    HighPoint Resources Corporation
 •    HighPoint Operating Corporation
 •    Fifth Pocket Production, LLC
                     Case 21-10565-CSS                     Doc 1       Filed 03/14/21        Page 6 of 21



Official Form 201A (12/15)


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF DELAWARE

                                                                             )
 In re:                                                                      )     Chapter 11
                                                                             )
 HIGHPOINT RESOURCES CORPORATION,                                            )     Case No. 21-[ ] ( )
                                                                             )
                                                                             )
                                  Debtor.                                    )
                                                                             )
   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

     1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
 number is   001-38435

     2. The following financial data is the latest available information and refers to the debtor’s condition on
 December 31, 2020


      (i)    Total assets                                                $ 826,637,000
      (ii)   Total debts (including debts listed in 2.c., below)         $   760,434,000
      (iii) Debt securities held by more than 500 holders
                                                                                                          Approximate
                                                                                                          number of
                                                                                                          holders:
      secured      ☒    unsecured     ☐    subordinated
                                                             ☐     $ 350,000,000                          Unknown
      secured      ☒    unsecured     ☐    subordinated
                                                             ☐     $ 275,000,000                          Unknown
      secured      ☐    unsecured     ☐    subordinated
                                                             ☐     $
      secured      ☐    unsecured     ☐    subordinated
                                                             ☐     $
      secured      ☐    unsecured     ☐    subordinated
                                                             ☐     $


      (iv) Number of shares of preferred stock
      (v)    Number of shares of common stock                                                            4,305,075


      Comments, if any:




      3. Brief description of debtor’s business: HighPoint Resources Corporation, a Delaware corporation, together with
 its wholly-owned subsidiaries is an independent oil and gas company engaged in the exploration, development
 and production of oil, natural gas and natural gas liquids.

      4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
 voting securities of debtor: ENERGY

 GFW Energy XI LP (46.46%)




HPR - Form 201A (002).docx
                                 Case 21-10565-CSS                   Doc 1         Filed 03/14/21          Page 7 of 21


    Fill in this information to identify the case:

    Debtor name        HighPoint Resources Corp., et al.

    United States Bankruptcy Court for the:           District of      Delaware                                                            Check if this is an
    Case number (If known):                                              (State)                                                            amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                    12/15

 A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
 largest unsecured claims.

Name of creditor and complete              Name, telephone number, and email        Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code        address of creditor contact              the claim      claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                    (for           contingent,     claim amount. If claim is partially secured, fill in total
                                                                                    example,       unliquidated,   claim amount and deduction for value of collateral or
                                                                                    trade debts,   or disputed     setoff to calculate unsecured claim.
                                                                                    bank loans,
                                                                                    professional
                                                                                    services,                      Total claim,      Deduction         Unsecured claim
                                                                                    and                            if partially      for value of
                                                                                    government                     secured           collateral
                                                                                    contracts)                                       or setoff

1      DEUTSCHE BANK TRUST CO              ROBERT PIAN                              Unsecured                                                          $360,140,277.78
       AMERICAS AS INDENTURE               ROBERT.PIAN@DB.COM                       Debt
       TRUSTEE FOR 7% SENIOR               (212) 250-2500
       NOTES                               (210) 723-2451
       60 WALL STREET
       27TH FLOOR
       NEW YORK, NY 10005

2      DEUTSCHE BANK TRUST CO              ROBERT PIAN                              Unsecured                                                          $280,948,784.72
       AMERICAS AS INDENTURE               ROBERT.PIAN@DB.COM                       Debt
       TRUSTEE FOR 8.75%                   (212) 250-2500
       SENIOR NOTES                        (210) 723-2451
       60 WALL STREET
       27TH FLOOR
       NEW YORK, NY 10005

3      MEADOWLARK MIDSTREAM                JAMES JOHNSTON                           Trade                                                              $      2,014,376.90
       COMPAMY LLC                         INFO@SUMMITMIDSTREAM.COM                 Payable
       2300 WINDY RIDGE PKWY SE            (720) 452-6220
       STE 240S                            (720) 452-6232
       ATLANTA, GA 30339-5665

4      COVENANT TESTING                    PAT LARKIN                               Trade                                                              $        231,779.40
       TECHNOLOGIES                        PLARKIN@CTEST.COM                        Payable
       PO BOX 733809                       (432) 214-8040
       DALLAS, TX 75373-3809

5      NGL WATER SOLUTIONS                 ELI GORDON                               Trade                                                              $        218,027.34
       6120 SOUTH YALE AVE                 ELI.GORDON@NGLEP.COM                     Payable
       TULSA, OK 74136                     (303) 815-1010
                                           (303) 815-1011

6      CURETON FRONT RANGE                 ORGIL BATSAIKHAN                         Trade                                                              $        212,223.78
       LLC                                 ORGIL.BATSAIKHAN@CURETONMIDSTR           Payable
       518 17TH ST                         EAM.COM
       DENVER, CO 80202                    (833) 287-3866
                                           (303) 376-6106

7      SWABBCO                             ALISON STRAIN                            Trade                                                              $        190,967.15
       ATTN: ALISON STRAIN                 ALISON.STRAIN1@SWABBCO.COM               Payable
       PO BOX 745                          (970) 675-6292
       WINDSOR, CO 80550                   (970) 548-4000




Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                       page 1
                              Case 21-10565-CSS                 Doc 1     Filed 03/14/21          Page 8 of 21


Name of creditor and complete         Name, telephone number, and email    Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code   address of creditor contact          the claim      claim is        If the claim is fully unsecured, fill in only unsecured
                                                                           (for           contingent,     claim amount. If claim is partially secured, fill in total
                                                                           example,       unliquidated,   claim amount and deduction for value of collateral or
                                                                           trade debts,   or disputed     setoff to calculate unsecured claim.
                                                                           bank loans,
                                                                           professional
                                                                           services,                      Total claim,      Deduction         Unsecured claim
                                                                           and                            if partially      for value of
                                                                           government                     secured           collateral
                                                                           contracts)                                       or setoff

8      UMR INC                        LORI WOOD                            Trade                                                              $        183,561.08
       115 W WAUSAU AVE               LORI_WOOD@UHC.COM                    Payable
       WAUSAU, WI 54401               (800) 826-9781
                                      (855) 405-2189

9      JACAM CHEMICALS 2013 LLC       CARLA GUSTAFSON                      Trade                                                              $        177,059.21
       PO BOX 96                      CARLA.GUSTAFSON@JACAM.COM            Payable
       STERLING, KS 67579             (620) 278-3355
                                      (620) 278-2112

10     TITAN FIELD SERVICE LLC        KELLY PORTER                         Trade                                                              $        155,703.15
       ATTN: KELLY PORTER             KPORTER@TITANFIELDSERVICE.COM        Payable
       PO BOX 113                     (970) 379-2741
       SILT, CO 81652

11     R J MANN ASSOCIATES INC        DEBBIE KIRCHNER                      Trade                                                              $        144,976.88
       860 N 9TH AVENUE               DEBBIEKIRCHNER@RJMANN.COM            Payable
       BRIGHTON, CO 80603             (303) 659-5139
                                      (303) 659-5309

12     AMERICAN OILFIELD              JIM FERFOSS                          Trade                                                              $        127,609.17
       PRODUCTS INC                   JIMW@AMOILFIELDPROD.COM              Payable
       915 39TH ST                    (970) 573-5682
       EVANS, CO 80620

13     TECHNEAUX TECHNOLOGY           MICHAEL JOHNSON                      Trade                                                              $        124,822.00
       SERVICES, LLC.                 MICHAEL.JOHNSON@TECHNEAUX.COM        Payable
       ATTN: MICHAEL JOHNSON          (800) 337-5513
       312 WESTGATE RD
       LAFAYETTE, LA 70506

14     COASTAL CHEMICAL CO LLC        KERRY WILTZ                          Trade                                                              $        121,046.23
       DEPT 2214                      INFO@COASTALCHEM.COM                 Payable
       DALLAS, TX 75312-2214          (800) 535-3862
                                      (337) 892-1185

15     ARCHROCK SERVICES LP           GENIA ROMERO                         Trade                                                              $        116,955.95
       LANGLEY & BANACK,              GENIA.ROMERO@ARCHROCK.COM            Payable
       INCORPORATED                   (281) 836-8000
       ATTORNEYS AND                  (302) 636-5454
       COUNSELORS AT LAW
       745 EAST MULBERRY
       AVENUE | SUITE 700
       SAN ANTONIO, TX 78212

16     ENTERPRISE FLEET               STEVE BLOOM                          Trade                                                              $        116,462.87
       SERVICES                       STEVEN.E.BLOOM@EFLEETS.COM           Payable
       ENTERPRISE FM TRUST            (877) 233-5338
       KANSAS CITY, MO 64180-089      (314) 863-1701

17     CONTRERAS FIELD                ALEXANDER E CONTRERAS                Trade                                                              $        110,917.01
       SERVICES LLC                   ALEX.CONTRERAS@CONTRERASFS.COM       Payable
       PO BOX 848244                  (970) 381-8143
       LOS ANGELES, CA 90084-8244


18     TOTAL QUALITY FIELD            TED B VASSOS                         Trade                                                              $          99,717.29
       SERVICES LLC                   (307) 216-0225                       Payable
       338 REMINGTON RANCH RD
       CARPENTER, WY 82054

19     CHAMPION OILFIELD              INFO@CHAMPIONOILFIELDSERVICE.COM     Trade                                                              $          97,650.16
       SERVICE, INC.                  (970) 483-7252                       Payable
       ATTN: MIKE MILLER
       16461 HWY 52, PO BOX 96
       WIGGINS, CO 80654




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                  Page 2
                               Case 21-10565-CSS                Doc 1     Filed 03/14/21          Page 9 of 21


Name of creditor and complete         Name, telephone number, and email    Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code   address of creditor contact          the claim      claim is        If the claim is fully unsecured, fill in only unsecured
                                                                           (for           contingent,     claim amount. If claim is partially secured, fill in total
                                                                           example,       unliquidated,   claim amount and deduction for value of collateral or
                                                                           trade debts,   or disputed     setoff to calculate unsecured claim.
                                                                           bank loans,
                                                                           professional
                                                                           services,                      Total claim,      Deduction         Unsecured claim
                                                                           and                            if partially      for value of
                                                                           government                     secured           collateral
                                                                           contracts)                                       or setoff

20     MUNDT ENERGY SERVICES,         DAN NEWELL                           Trade                                                              $          93,658.93
       LLC                            DAN.N@MUNDTENERGY.COM                Payable
       ATTN: DAN NEWELL               (970) 353-1264
       6513 W 4TH ST                  (970) 460-0517
       GREELEY, CO 80634

21     ZITO TRUCKING                  DAVID ZITO                           Trade                                                              $          91,530.65
       PO BOX 327                     DAVIDZITO@ZITOTRUCKINGGROUP.COM      Payable
       WILLIAMSVILLE, NY 14231        (970) 515-6132
                                      (970) 515-6069

22     CONFLUENCE DJ LLC              WILLIAM E. NICAS                     Trade                                                              $          89,649.37
       1001 17TH ST STE 1250          (303) 226-9500                       Payable
       DENVER, CO 80210



23     PLUGGIN ALONG LLC              REBECCA CLABAUGH                     Trade                                                              $          75,285.44
       PO BOX 2295                    INFO@PLUGGINALONG.COM                Payable
       GILLETTE, WY 82717             (307) 682-3717
                                      (307) 682-3587

24     SUPERIOR OILFIELD              RICHARD MILLER                       Trade                                                              $          75,282.80
       SERVICES CO LTD.               (970) 352-4444                       Payable
       DBA LASER OILFIELD             (855) 966-8106
       SERVICES
       2986 W 29TH ST
       SUITE 12-13
       GREELEY, CO 80631

25     SELECT ENERGY SERVICES         CRAIG FRIC                           Trade                                                              $          74,262.82
       LLC                            CFRIC@SELECTENERGYSERVICES.COM       Payable
       PO BOX 203997                  (713) 235-9500
       DALLAS, TX 75320-3997          (713) 986-2501

26     MANCOS PETROLEUM               BOB O'DONOVAN                        Trade                                                              $          71,702.03
       SERVICES LLC                   INFO@MANCOSPETROLEUM.COM             Payable
       405 UBAN STREET, STE. 125      (720) 508-4261
       LAKEWOOD, CO 80228

27     ENERFLEX ENERGY                CHERYL LINDSEY                       Trade                                                              $          70,138.86
       SYSTEMS, INC                   CLINDSEY@ENERFLEX.COM                Payable
       ATTN: CHERYL LINDSEY           (281) 345-9300
       10815 TELGE RD                 (281) 345-7434
       HOUSTON, TX 77095

28     MORGAN COUNTY RURAL            ROB BARANOWSKI                       Trade                                                              $          67,286.23
       ELECTRIC                       CUSTOMERSERVICE@MCREA.ORG            Payable
       ASSOCIATION                    (970) 867-5688
       PO BOX 738                     (970) 867-3277
       FORT MORGAN, CO 80701

29     KRAN LLC                       ERIC WHITEHEAD                       Trade                                                              $          57,292.96
       ATTN: ERIC WHITEHEAD           WHITEHEAD@THEKRAN.COM                Payable
       3620 W 10TH STREET
       UNIT B BOX 171
       GREELEY, CO 80634

30     STERLING ENERGY                JOHN CARPENTER                       Litigation     C,U,D                                               Undetermined
       INVESTMENTS LLC                JCARPENTER@STERLINGENERGY.US
       1200 17TH STREET               (720) 881-7100
       SUITE 2850                     (720) 881-7101
       DENVER, CO 80202




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                  Page 3
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1   Filed 03/14/21    Page 10 of 21




                                           RESOLUTIONS OF
                                       THE BOARD OF DIRECTORS
                            AND THE SOLE MEMBER OF EACH OF THE COMPANIES


                                                Effective as of March 14, 2021

                   The undersigned, being the requisite members of the respective board of directors or the
            sole member, as applicable (each, the “Governing Body”), of the applicable entity set forth on
            Exhibit A attached hereto (each, a “Company,” and, collectively, the “Companies”), approved and
            adopted the actions described in and authorized by these resolutions (the “Resolutions”) at the
            meeting of the Board held on March 13, 2021, pursuant to the organizational documents of
            HighPoint Resources Corporation, the laws of the State of Delaware, and each other Company’s
            organizational documents and governing laws:

                    WHEREAS, each Governing Body has reviewed and considered presentations by the
            management and the financial and legal advisors of the Companies regarding the liabilities and
            liquidity situation of each Company, the strategic alternatives available to it, and the effect of the
            foregoing on each Company’s business;

                    WHEREAS, each Governing Body has had the opportunity to consult with the
            management and the financial and legal advisors of the Companies and to fully consider each of
            the strategic alternatives available to the Companies; and

                    WHEREAS, each Governing Body has reviewed and considered presentations by the
            management and the financial and legal advisors of each Company regarding the transactions
            contemplated under that certain transaction support agreement, dated as of November 9, 2020
            (the “TSA”), and related merger agreement, dated as of November 9, 2020 (the “Merger
            Agreement”), the results of the Companies’ out-of-court exchange offer, shareholder vote, and
            prepetition solicitation of the prepackaged chapter 11 plan of reorganization contemplated by the
            TSA (the “Plan”), which exchange and solicitations commenced on February 10, 2021, the results
            of Bonanza Creek’s shareholder vote, the advantages and disadvantages to each Company for
            implementing the restructuring transactions and merger contemplated under the Plan pursuant to
            a chapter 11 process, feedback from the Companies’ stakeholders and counterparties to the TSA
            and Merger Agreement regarding implementation of the transactions contemplated thereunder,
            and the present facts and circumstances in relation to the transactions contemplated under the TSA
            and Merger Agreement.

            NOW, THEREFORE, BE IT,

            Chapter 11 Filing

                    RESOLVED, that in the judgment of each Governing Body, it is desirable and in the best
            interests of each Company (including a consideration of its creditors and other parties in interest)
            that each Company shall be, and hereby is, authorized to file, or cause to be filed, a voluntary
            petition for relief (the “Chapter 11 Case”) under the provisions of chapter 11 of title 11 of the
            United States Code (the “Bankruptcy Code”) in the bankruptcy court for the District of Delaware



            KE 72992435
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1   Filed 03/14/21    Page 11 of 21




            (the “Bankruptcy Court”) and any other petition for relief or recognition or other order that may
            be desirable under applicable law in the United States.

                    RESOLVED, that any any of the Chief Executive Officer, Chief Financial Officer, any
            Executive Vice President, any Senior Vice President, any Chief Legal Officer, or any other duly
            appointed officer of each Company (collectively, the “Authorized Signatories”), acting alone or
            with one or more other Authorized Signatories be, and they hereby are, authorized, empowered,
            and directed to execute and file on behalf of each Company all petitions, schedules, lists, and other
            motions, papers, or documents, and to take any and all action that they deem necessary or proper
            to obtain such relief, including, without limitation, any action necessary to maintain the ordinary
            course operation of each Company’s business.

            Retention of Professionals

                    RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International
            LLP (together, “Kirkland”) as general bankruptcy counsel to represent and assist each Company
            in carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance
            each Company’s rights and obligations, including filing any motions, objections, replies,
            applications, or pleadings; and in connection therewith, each of the Authorized Signatories, with
            power of delegation, is hereby authorized and directed to execute appropriate retention
            agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
            authority to retain the services of Kirkland.

                    RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ the law firm of Klehr Harrison Harvey Branzburg LLP (“Klehr”) as local
            bankruptcy counsel to represent and assist each Company in carrying out its duties under the
            Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
            obligations, including filing any motions, objections, replies, applications, or pleadings; and in
            connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
            authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
            to cause to be filed an appropriate application for authority to retain the services of Klehr.

                    RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ the firm Tudor, Pickering, Holt & Co. and its affiliates, including Perella
            Weinberg Partners (collectively, “TPH-PWP”), as financial advisors and investment bankers to
            represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
            take any and all actions to advance each Company’s rights and obligations; and in connection
            therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
            directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
            filed an appropriate application for authority to retain the services of TPH-PWP.

                   RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ the firm Alix Partners, LLP (“AlixPartners”), as restructuring advisor, to
            represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
            take any and all actions to advance each Company’s rights and obligations; and in connection
            therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and

                                                                2
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1   Filed 03/14/21   Page 12 of 21




            directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
            filed an appropriate application for authority to retain the services of AlixPartners.

                   RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ the firm of Epiq Corporate Restructuring, LLC (“Epiq”) as notice and
            claims agent to represent and assist each Company in carrying out its duties under the Bankruptcy
            Code, and to take any and all actions to advance each Company’s rights and obligations; and in
            connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
            authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
            to cause to be filed appropriate applications for authority to retain the services of Epiq.

                    RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
            and directed to employ any other professionals to assist each Company in carrying out its duties
            under the Bankruptcy Code; and in connection therewith, each of the Authorized Signatories, with
            power of delegation, is hereby authorized and directed to execute appropriate retention
            agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
            for authority to retain the services of any other professionals as necessary.

                    RESOLVED, that each of the Authorized Signatories be, and they hereby are, with power
            of delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
            motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
            and retain all assistance by legal counsel, accountants, financial advisors, and other professionals
            and to take and perform any and all further acts and deeds that each of the Authorized Signatories
            deem necessary, proper, or desirable in connection with each Company’s Chapter 11 Case, with a
            view to the successful prosecution of such case.

            Cash Collateral and Adequate Protection

                   RESOLVED, that each Company will obtain benefits from the use of collateral, including
            cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash
            Collateral”), which is security for certain prepetition secured lenders (collectively, the “Secured
            Lenders”) party to that certain Fourth Amended and Restated Credit Agreement, dated as of
            September 14, 2018 (as amended from time to time), by and among HighPoint Operating
            Corporation, as borrower, HighPoint Resources Corporation and Fifth Pocket Production LLC as
            guarantors, and JPMorgan Chase Bank, N.A., in its capacity as administrative agent, and certain
            lenders party thereto.

                    RESOLVED, that in order to use and obtain the benefits of the Cash Collateral, and in
            accordance with section 363 of the Bankruptcy Code, each Company will provide certain liens,
            claims, and adequate protection to the Secured Lenders (the “Adequate Protection Obligations”),
            as documented in a proposed interim order (the “Interim Cash Collateral Order”) and submitted
            for approval to the Bankruptcy Court.

                   RESOLVED, that the form, terms, and provisions of the Interim Cash Collateral Order to
            which each Company is or will be subject, and the actions and transactions contemplated thereby
            be, and hereby are authorized, adopted, and approved, and each of the Authorized Signatories of
            each Company be, and hereby is, authorized and empowered, in the name of and on behalf of each

                                                                3
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1   Filed 03/14/21   Page 13 of 21




            Company, to take such actions and negotiate or cause to be prepared and negotiated and to execute,
            deliver, perform, and cause the performance of, the Interim Cash Collateral Order.

                   RESOLVED, that each Company, as debtors and debtors in possession under the
            Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations,
            including granting liens on its assets to secure such obligations.

            General

                    RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
            Authorized Signatories, each of the Authorized Signatories (and their designees and delegates) be,
            and they hereby are, authorized and empowered, in the name of and on behalf of each Company,
            to take or cause to be taken any and all such other and further action, and to execute, acknowledge,
            deliver, and file any and all such agreements, certificates, instruments, and other documents and
            to pay all expenses, including but not limited to filing fees, in each case as in such Authorized
            Signatory’s judgment, shall be necessary, advisable, or desirable in order to fully carry out the
            intent and accomplish the purposes of the Resolutions adopted herein.

                    RESOLVED, that each Governing Body of each Company has received sufficient notice
            of the actions and transactions relating to the matters contemplated by the foregoing Resolutions,
            as may be required by the organizational documents of each Company, or hereby waive any right
            to have received such notice.

                   RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
            by the foregoing Resolutions done in the name of and on behalf of each Company, which acts
            would have been approved by the foregoing Resolutions except that such acts were taken before
            the adoption of these Resolutions, are hereby in all respects approved and ratified as the true acts
            and deeds of each Company with the same force and effect as if each such act, transaction,
            agreement, or certificate has been specifically authorized in advance by Resolution of each
            Governing Body.

                   RESOLVED, that each of the Authorized Signatories (and their designees and delegates)
            be, and hereby is, authorized and empowered to take all actions or to not take any action in the
            name of each Company with respect to the transactions contemplated by these Resolutions
            hereunder, as such Authorized Signatory shall deem necessary or desirable in such Authorized
            Signatory’s reasonable business judgment as may be necessary or convenient to effectuate the
            purposes of the transactions contemplated herein.



                                                             ***




                                                                4
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1      Filed 03/14/21       Page 14 of 21




            IN WITNESS WHEREOF, the undersigned represents that each Governing Body has authorized
            the undersigned to execute these Resolutions on behalf of each Company as of the date above first
            written.




                                                                      Jim W. Mogg




                                                                      Scott A. Gieselman




                                                                      Craig S. Glick




                                                                      Andrew C. Kidd




                                                                      Lori A. Lancaster




                                                                      Edmund P. Segner




                                                                      R. Scot Woodwall


                                                                      Being all of the directors of HighPoint
                                                                      Resources Corporation

                                                [Signature Page to Board Resolutions]
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1     Filed 03/14/21          Page 15 of 21




            IN WITNESS WHEREOF, the undersigned represents that each Governing Body has authorized
            the undersigned to execute these Resolutions on behalf of each Company as of the date above first
            written.




                                                                      R. Scot Woodall



                                                                      Kenneth A. Wonstolen


                                                                      Being all of the directors of HighPoint
                                                                      Operating Corporation




                                             [Signature Page to Omnibus Wrtten Consent]
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1      Filed 03/14/21       Page 16 of 21




            IN WITNESS WHEREOF, the undersigned represents that each Governing Body has authorized
            the undersigned to execute these Resolutions on behalf of each Company as of the date above first
            written.



                                                              HighPoint Operating Corporation, being the sole
                                                              member of Fifth Pocket Production, LLC



                                                              By: _____________________________
                                                              Name: R. Scot Woodwall
                                                              Title: President & Chief Executive Officer




                                                [Signature Page to Board Resolutions]
DocuSign Envelope ID: 96D4DECB-B2BB-4763-90D5-B7B1ED57894C
                            Case 21-10565-CSS           Doc 1    Filed 03/14/21   Page 17 of 21




                                                             Exhibit A

                                              Company                                       Jurisdiction
                                   HighPoint Resources Corporation                           Delaware
                                   HighPoint Operating Corporation                           Delaware
                                     Fifth Pocket Production LLC                             Colorado
             Case 21-10565-CSS       Doc 1    Filed 03/14/21    Page 18 of 21



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

                                              )
In re:                                        )    Chapter 11
                                              )
HIGHPOINT RESOURCES CORPORATION,              )    Case No. 21-___________(___)
                                              )
                     Debtor.                  )
                                              )

                    LIST OF SUBSTANTIAL EQUITY SECURITY HOLDERS

   Equity Holders              Address of Equity Holder            Percentage of Equity Held

                      2850 N. Harwood Street, 19th Floor
GFW Energy XI LP                                                            46.46%
                      Dallas, Texas 75201
               Case 21-10565-CSS            Doc 1     Filed 03/14/21       Page 19 of 21



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 HIGHPOINT RESOURCES CORPORATION,                     )    Case No. 21-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     GFW Energy XI LP                                                           46.46%
                          Case 21-10565-CSS                      Doc 1      Filed 03/14/21           Page 20 of 21



    Fill in this information to identify the case and this filing:

   Debtor Name          HighPoint Resources Corporation

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration          List of Substantial Equity Security Holders and Corporate
            Ownership Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ William Crawford
                                       3/14/2021
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 William Crawford
                                                                                 Printed name
                                                                                 Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
                  Case 21-10565-CSS               Doc 1       Filed 03/14/21         Page 21 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    HIGHPOINT RESOURCES CORP. et al.,1                              )      Case No. 21-[_____] (___)
                                                                    )
                                       Debtors.                     )      (Jointly Administered)
                                                                    )


                                CERTIFICATE OF CREDITOR MATRIX

         Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the
United States Bankruptcy Court for the District of Delaware, the above-captioned debtor and its
affiliated debtors in possession (collectively, the “Debtors”) hereby certify that the Creditor Matrix
submitted herewith contains the names and addresses of the Debtors’ creditors. To the best of the
Debtors’ knowledge, the Creditor Matrix is complete, correct, and consistent with Debtors’ books
and records.
         The information contained herein is based upon a review of the Debtors’ books and records
as of the petition date. However, no comprehensive legal and/or factual investigations with regard
to possible defenses to any claims set forth in the Creditor Matrix have been completed. Therefore,
the listing does not, and should not, be deemed to constitute: (1) a waiver of any defense to any
listed claims; (2) an acknowledgement of the allowability of any listed claims; and/or (3) a waiver
of any other right or legal position of the Debtors.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
      Pocket Production, LLC (8360). The location of the Debtors' principal place of business is 555
      17th Street, Suite 3700 Denver, Colorado 80202.


Official Form 204Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims         page 1
